Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 and 18-21 are pending in the application (Preliminary amendment filed 07/18/2019).
Priority
This application is a 371 of PCT/US18/14260 filed 01/18/2018, which claims the benefit of 62/447,654 filed 01/18/2017. 
The parent application 62/447,654 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-16 and 18-21 of this application. 

Claim Objections
Claim 2 is objected to because of the following informalities:  In claim 2, at line 3, the term ‘is’ should be replaced by Markush language ‘selected from the group consisting of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation oligosaccharide chains, and the claim also recites polylactosamine chains which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. This also applies to claim 8.
Claims 2-7, 9-16 and 18-21, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eavarone et al (WO 2016/201240 A1; cited in IDS filed 04/06/2020) in view of Wang et al (Arch Med Res 2015, 46(8), 642-650; cited in IDS filed 04/06/2020).
Eavarone et al teaches a method for detecting cancer stem cells in a biological sample of a subject, wherein the method causes a physical interaction between the biological sample and the antibody, and determining the presence of cancer stem cells (CSC) by detecting binding between the antibody and the biomarker (paras 0010, 0020, 00194-00195; claim 1 of Eavarone; part of the limitation of instant claims 1and 8). Eavarone does not teach the limitations regarding the glycans having the branches as in claims 1 and 8 and does not teach the limitations of claims 1-7, 9-16 and 18-20.
Wang et al, drawn to glycan markers in circulating tumor cells, teaches that such biomarkers include epitope of a blood group precursor antigen and the antibody is C1 or HAE3 (abstract and page 648, Fig. 4; limitation of claim 2 and part of claim 10). Fiber optic array scan (FAST) technology was used to explore potential glycan markers (abstract; as in claims 3 and 11). The glycan biomarker includes O-core cryptic epitope of blood group precursor antigens, selected from the group consisting of Tij II 20% fraction 2nd 10%, OG 10% 2X, and combinations thereof (page 645, left col. para 2, Figs. 1B, C1; as in claims 4, 15-16 and 20). 
Wang teaches immunotyping the CSC’s and circulating tumor cells in the biological sample in patients with metastatic breast cancer (page 643, left col. third full para, page 646, Fig. 2, and page 649, left col, first full para; as in claims 5 and 18). The physical interaction between the biological sample and the antibody is done by immobilizing the sample on a substrate and exposing it to the antibody and a detection agent. This results in the binding of the antibody to the glycan biomarker and the binding of the detection agent to an Fc segment of the antibody (page 645, right col. third para; as in claim 6 and part of claim 9 for detection agent). Wang teaches analyzing for metastatic cancer by detecting the binding (page 645, left col, last para; limitation of claim 7).
Wang further teaches that the glycan biomarker includes one having a plurality of oligosaccharide side chains having branches selected from II beta or I beta and combinations thereof (page 648, Fig. 4; page 646, Fig. 2; page 643, left col. third full para; limitations of claims 1, 8, and 13 regarding branches on the biomarker). Determining the presence of CSC within the cell population further includes classifying the cell population as circulating tumor cells and CSC’s by morphological and immunological analysis (page 649, left col., para 2; as in claim 12). The method includes monitoring the presence of CSC’s during therapy of the subject for epithelial cancer (page 649, left col., para 2; as in claims 14 and 20). 
It would obvious to one of ordinary skill in the art to compare the levels of CSC’s as in claim 19 in view of the teachings of Wang.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (A) and (G) above are seen to be applicable here since based on the prior art teachings, the method for detecting cancer stem cells using the claimed method steps is known individually as taught by the cited prior art. Thus, it is obvious to combine prior art elements and arrive at the claimed method.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. The artisan would be motivated to use the claimed method since Eavarone teaches that its invention, which includes targeting tumors including CSC’s and such targeting of the associated tumor specific carbohydrate moieties provides for expanding the therapeutic window (para 0009).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eavarone et al (WO 2016/201240 A1; cited in IDS filed 04/06/2020) in view of Wang et al (Arch Med Res 2015, 46(8), 642-650; cited in IDS filed 04/06/2020) and further in view of Bergstein (cited in IDS filed 01/20/2021).
The teachings of Eavarone and Wang are set forth above. Both do not teach determining the efficacy of a drug candidate as in claim 21.
Bergstein teaches administration of a drug candidate compound to a subject suspected of having cancer, obtaining biological sample form blood or tissue of the subject before and after treatment with the said drug candidate, wherein the biological sample comprises a cell population suspected of having cancer stem cells. Another embodiment is monitoring the efficacy of a cancer therapy in a patient with cancer via determination of the amount of CSC’s in a sample from the patient prior to, during and/or following the administration of the therapy and comparing the amount of CSC’s in the sample or to a predetermined reference range (para 0024). This teaching of Bergstein is a suggestion to one of ordinary skill in the art to monitor the level of CSC’s before and after treatment as an effective method to monitor the efficacy of the specific cancer drug/treatment in view of Eavarone and Wang.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (A) and (G) above are seen to be applicable here since based on the prior art teachings, the method for detecting cancer stem cells using the claimed method steps is known individually as taught by Eavarone and Wang. Bergstein teaches comparing the CSC levels before and after cancer treatment with a drug. Thus, it is obvious to combine prior art elements and arrive at the claimed method.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. The artisan would be motivated to use the claimed method since monitoring the levels CSC’s in cancer patients is known. Bergstein teaches comparing CSC levels after cancer treatment to a predetermined level for looking at drug efficacy. Therefore, the combined teachings provide a quick and practical method of determining the efficacy of a cancer drug.

Conclusion
1. Pending claims 1-16 and 18-21 are rejected.
2. Claim 17 has been canceled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623